Exhibit 10.2

 

[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED TO AN
“ACCREDITED INVESTOR” (AS SUCH TERM IS DEFINED IN THE RULES AND REGULATIONS
PROMULGATED UNDER THE SECURITIES ACT OF 1933) IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.

 

AVANEX CORPORATION

 

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date: May 19, 2005

 

Principal Amount: U.S. $_____________

 

FOR VALUE RECEIVED, Avanex Corporation, a Delaware corporation (the “Company”),
hereby promises to pay to the order of [BUYER] or registered assigns (“Holder”)
the amount set out above as the Principal Amount (as reduced pursuant to the
terms hereof pursuant to redemption, conversion or otherwise, the “Principal”)
when due, whether upon the Maturity Date (as defined below), acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at a rate per annum
equal to the Interest Rate (as defined below), from the date set out above as
the Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Senior Secured Convertible Note (including all
Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Senior Secured Convertible Notes
(collectively, the “Notes” and such other Senior Secured Convertible Notes, the
“Other Notes”)

 



--------------------------------------------------------------------------------

issued pursuant to the Securities Purchase Agreement (as defined below). Certain
capitalized terms used herein are defined in Section 30.

 

(1) MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges, if any. The “Maturity Date” shall be May 19, 2008, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing or any event shall have occurred and be continuing which with the
passage of time and the failure to cure would result in an Event of Default and
(ii) through the date that is ten days after the consummation of a Change of
Control in the event that a Change of Control is publicly announced or a Change
of Control Notice (as defined in Section 5) is delivered prior to the Maturity
Date.

 

(2) INTEREST; INTEREST RATE. Interest for the period beginning on the Issuance
Date through the second (2nd) anniversary of the Issuance Date shall be pre-paid
on the Closing Date, which pre-payment shall be nonrefundable, in accordance
with the terms of the Securities Purchase Agreement. Interest on this Note shall
commence accruing on the second (2nd) anniversary of the Issuance Date and shall
be computed on the basis of a 365-day year and actual days elapsed and shall be
payable in arrears on the last day of each Calendar Quarter during the period
beginning on the Issuance Date and ending on, and including, the Maturity Date
(each, an “Interest Date”) with the first Interest Date being June 30, 2007.
Interest shall be payable on each Interest Date in cash. Prior to the payment of
Interest on an Interest Date, Interest on this Note shall accrue at the Interest
Rate and be payable by way of inclusion of the Interest in the Conversion Amount
in accordance with Section 3(b)(i). From and after the occurrence of an Event of
Default, the Interest Rate shall be increased to fifteen percent (15%). In the
event that such Event of Default is subsequently cured, the adjustment referred
to in the preceding sentence shall cease to be effective as of the date of such
cure; provided that the Interest as calculated at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default.

 

(3) CONVERSION OF NOTES. Subject to and in compliance with the provisions of
this Note, the Holder shall have the right, at its option, at any time after the
Issuance Date through the close of business on the Maturity Date (except to the
extent this Note or portion thereof (including any accrued and unpaid Interest
thereon and Late Charges, if any) shall be redeemed or repurchased prior to the
Maturity Date) to convert the Note in accordance with the provisions of this
Section 3 into shares of common stock of the Company, par value $0.001 per share
(the “Common Stock”), on the terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(c) at the Conversion Rate (as defined below). The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest

 

- 2 -



--------------------------------------------------------------------------------

whole share. The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount; provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock in any name other than that of the Holder of
any Note converted or with respect to any income tax due by the Holder with
respect to such shares of Common Stock issued upon conversion.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made (provided that such portion of the Principal shall be equal to $1,000
or an integral multiple of $1,000 in excess thereof), (B) accrued and unpaid
Interest with respect to such Principal and (C) accrued and unpaid Late Charges
with respect to such Principal and Interest.

 

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $1.21, subject to adjustment as provided herein.

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction reasonably satisfactory to the Company) and (C) pay any
transfer taxes or other applicable taxes or duties, if any, required in
connection with the issuance of shares of Common Stock in the name of someone
other than the Holder. On or before the second (2nd) Business Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
a confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third (3rd)
Business Day following the date of receipt by the Company of a Conversion Notice
(the “Share Delivery Date”), the Company shall (X) provided the Transfer Agent
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system
to the extent such Common Stock is not a “restricted security” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”) or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program or the Common Stock is a restricted
security subject to the restrictions on transfer hereunder, issue and deliver to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled. If this Note is physically surrendered
for conversion as required by Section 3(c)(iii) and the

 

- 3-



--------------------------------------------------------------------------------

outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal not
converted.

 

(ii) Company’s Failure to Timely Convert. If within three (3) Trading Days after
the Company’s receipt of the facsimile copy of a Conversion Notice the Company
shall fail to issue and deliver a certificate to the Holder or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder’s conversion of any Conversion
Amount, and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) Common Stock to deliver in satisfaction of a
sale by the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three (3) Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.

 

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Company shall maintain records showing
the Principal, Interest and Late Charges converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder so as not to require physical surrender of this Note upon conversion.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 25.

 

(v) The Holder, as such, is not entitled to any rights of a holder of Common
Stock until the Holder has converted this Note into Common Stock, and only to
the

 

- 4 -



--------------------------------------------------------------------------------

extent this Note is deemed to have been converted into Common Stock pursuant to
this Section 3.

 

(vi) This Note shall be deemed to have been converted immediately prior to the
close of business on the Conversion Date, and at such time the rights of the
Holder of this Note as the Holder hereof shall cease (unless the Company
defaults on its obligations in connection with any such conversion) with respect
to the portion of this Note converted on such Conversion Date, and the Person or
Persons entitled to receive the shares of Common Stock issuable upon conversion
shall be deemed to be a stockholder of record on the Conversion Date.

 

(d) (i) Limitations on Conversions. The Company shall not effect any conversion
of this Note (including any Optional Conversion pursuant to Section 8), and the
Holder of this Note shall not have the right to convert any portion of this Note
pursuant to Section 3(a), to the extent that after giving effect to such
conversion, the Holder (together with the Holder’s affiliates) would
beneficially own in excess of 9.9% (the “Maximum Percentage”) of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). For purposes
of this Section 3(d)(i), in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Form 10-K, Form 10-Q or Form
8-K, as the case may be, (y) a more recent public announcement by the Company or
(z) any other recent notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written request of
the Holder, the Company shall within two (2) Business Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any percentage not in excess of 9.9% specified in such notice;
provided that (i) any such increase will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company, and (ii) any such
increase or decrease will apply only to the Holder and not to any other holder
of Notes.

 

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note if the issuance of

 

- 5 -



--------------------------------------------------------------------------------

such shares of Common Stock would exceed that number of shares of Common Stock
which the Company may issue upon conversion or exercise, as applicable, of the
Notes and the Warrants without breaching the Company’s obligations under the
rules or regulations of the Principal Market.

 

(4) RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) required to be filed pursuant to the Registration
Rights Agreement to be declared effective by the SEC on or prior to the date
that is sixty (60) days after the applicable Effectiveness Deadline (as defined
in the Registration Rights Agreement), or, while the applicable Registration
Statement is required to be maintained effective pursuant to the terms of the
Registration Rights Agreement, the effectiveness of the applicable Registration
Statement lapses for any reason (including, without limitation, the issuance of
a stop order) or is unavailable to any holder of the Notes for sale of all of
such holder’s Registrable Securities (as defined in the Registration Rights
Agreement) in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of ten (10) consecutive
days or for more than an aggregate of thirty (30) days in any 365-day period
(other than days during an Allowable Grace Period (as defined in the
Registration Rights Agreement));

 

(ii) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market or on an Eligible Market for a period of five (5)
consecutive Business Days or for more than an aggregate of ten (10) days in any
365-day period;

 

(iii) the Company’s (A) failure to issue a certificate to the Holder or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon conversion of the Conversion Amount within
ten (10) Business Days after the applicable Conversion Date or (B) notice,
written or oral, to any holder of the Notes, including by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of any Notes into shares of Common Stock
that is tendered in accordance with the provisions of the Notes;

 

(iv) at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

 

(v) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note or any
other Transaction Document (as defined in the Securities Purchase Agreement) or
any other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby to which the
Holder is a party, except in the case

 

- 6 -



--------------------------------------------------------------------------------

of a failure to pay Interest, Late Charges and other amounts when and as due, in
which case only if such failure continues for a period of five (5) Business
Days;

 

(vi) any default beyond any applicable grace period under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company or any of its
Subsidiaries (as defined in Section 3(a) of the Securities Purchase Agreement)
having an aggregate principal amount in excess of $250,000 other than with
respect to any Other Notes;

 

(vii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

 

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries and such appointment is not vacated within 60 days or
(C) orders the liquidation of the Company or any of its Subsidiaries;

 

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $250,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;

 

(x) the Company breaches any material representation, warranty, covenant or
other term or condition of any Transaction Document, except, in the case of a
breach of a covenant which is curable, only if such breach continues for a
period of at least fifteen (15) consecutive Business Days;

 

(xi) the Company redeems, defeases, repurchases, repays or makes any payments
(other than any regularly scheduled payments of Permitted Indebtedness in
accordance with the terms of, and only to the extent required by, and subject to
any applicable subordination provisions of, such Permitted Indebtedness) in
respect of, by the payment of cash or cash equivalents, all or any portion of
the principal amount of any Permitted Indebtedness unless prior to any such
redemption, defeasance, repurchase, repayment or payment the Company has first
offered to redeem the aggregate principal amount outstanding under the

 

- 7-



--------------------------------------------------------------------------------

Notes, including any accrued and unpaid interest thereon and accrued and unpaid
Late Charges with respect to such principal and interest, from all holders of
the Notes;

 

(xii) the Company fails to satisfy the Net Cash Balance Test for a period of
three (3) Business Days;

 

(xiii) any breach or failure in any respect to comply with Section 15 of this
Note; or

 

(xiv) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 

(b) Redemption Right. Promptly after the occurrence of an Event of Default with
respect to this Note or any Other Note, the Company shall deliver written notice
thereof via facsimile and overnight courier (an “Event of Default Notice”) to
the Holder. At the election of the Required Holders, the Collateral Agent shall,
by notice to the Company, exercise any and all of its other rights and remedies
under applicable law hereunder and under the other Transaction Documents. At any
time after the earlier of the Holder’s receipt of an Event of Default Notice and
the Holder becoming aware of an Event of Default, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (x) the Conversion Amount to be
redeemed and (y) the Redemption Premium and (ii) the product of (A) the
Conversion Rate with respect to such Conversion Amount in effect at such time as
the Holder delivers an Event of Default Redemption Notice and (B) the Closing
Sale Price of the Common Stock on the date immediately preceding such Event of
Default (the “Event of Default Redemption Price”). Redemptions required by this
Section 4(b) shall be made in accordance with the provisions of Section 12.

 

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction
(which approval shall not be unreasonably withheld), including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts and the interest rates
of the Notes held by such holder and having similar ranking to the Notes, and
reasonably satisfactory to the Required Holders and (ii) the Successor Entity
(including its Parent Entity) is a publicly traded corporation whose common
stock is quoted on or listed for trading on an Eligible Market. Upon the
occurrence of any Fundamental

 

- 8 -



--------------------------------------------------------------------------------

Transaction, the Successor Entity, if other than the Company, shall succeed to,
and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein. Upon the occurrence of any Fundamental Transaction, the Successor Entity
shall succeed to, and be substituted for (so that from and after the effective
date of such Fundamental Transaction, the provisions of this Note referring to
the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein, until such time as any successor note is
delivered. The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion or redemption of this Note.

 

(b) Redemption Right. No sooner than fifteen (15) days nor later than ten (10)
days prior to the proposed consummation date of a Change of Control, but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”). At any time during the period beginning after
the Holder’s receipt of a Change of Control Notice and ending on the date of the
consummation of such Change of Control (or, in the event a Change of Control
Notice is not delivered at least ten (10) days prior to a Change of Control, at
any time on or after the date which is ten (10) days prior to a Change of
Control and ending ten (10) days after the consummation of such Change of
Control), the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (“Change of Control Redemption
Notice” and, collectively, with the Event of Default Redemption Notice, the
“Redemption Notices” and, each, a “Redemption Notice”) to the Company, which
Change of Control Redemption Notice shall indicate the Conversion Amount the
Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5 shall be redeemed by the Company at a price equal to
the greater of (i) the product of (x) the Change of Control Premium, (y) the
Conversion Amount being redeemed and (z) the quotient determined by dividing (A)
the Closing Sale Price of the Common Stock immediately following the public
announcement of such proposed Change of Control by (B) the Conversion Price and
(ii) the product of (x) the Change of Control Premium and (y) the Conversion
Amount being redeemed (the “Change of Control Redemption Price” and,
collectively, with the Event of Default Redemption Price, the “Redemption
Prices” and, each, a “Redemption Price”). Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 12 and shall have
priority to payments to shareholders in connection with a Change of Control.

 

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to all or substantially all of the record
holders of any class of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to

 

- 9 -



--------------------------------------------------------------------------------

such Purchase Rights, upon the Holder’s election, the aggregate Purchase Rights,
in lieu of any adjustments to which the Holder is otherwise entitled under
Section 7 below in respect of such Purchase Right, which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without taking into account any
limitations or restrictions on the convertibility of this Note) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights.

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
(other than a Change of Control pursuant to which all Holders redeem the Notes
in accordance with Section 5) pursuant to which holders of shares of Common
Stock are entitled to receive securities or other assets with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to insure that the Holder will after the effective
date of such Fundamental Transaction have the right to receive upon a conversion
of this Note, (i) in addition to the shares of Common Stock receivable upon such
conversion, such securities or other assets to which the Holder would have been
entitled with respect to such shares of Common Stock had such shares of Common
Stock been held by the Holder upon the consummation of such Corporate Event
(without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Required Holders. The provisions of this Section
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

 

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance, the Conversion Price then in effect shall be reduced to
an amount equal to the product of (A) the Conversion Price in effect immediately
prior to such Dilutive Issuance and (B) the quotient determined by dividing (1)
the sum of (I) the product derived by multiplying the Conversion Price in effect
immediately prior to such Dilutive Issuance and the number of shares of Common
Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus (II)
the consideration, if any, received by the Company upon such Dilutive Issuance,
by (2) the product

 

- 10 -



--------------------------------------------------------------------------------

derived by multiplying (I) the Conversion Price in effect immediately prior to
such Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance. For purposes of
determining the adjusted Conversion Price under this Section 7(a), the following
shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance of sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For

 

- 11 -



--------------------------------------------------------------------------------

purposes of this Section 7(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Subscription Date are changed in the
manner described in the immediately preceding sentence, then such Option or
Convertible Security and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change. No adjustment shall be made if such adjustment would result
in an increase of the Conversion Price then in effect.

 

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the gross
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt. If any
Common Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined in good faith by the Board of Directors of
the Company within five (5) days after the occurrence of an event requiring
valuation. If the Required Holders disagree with the determination of the Board
of Directors and give written notice of such disagreement to the Company within
ten (10) days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Business Days after the tenth day following the Valuation Event
by an independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be deemed binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

 

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

 

(vi) Floor Price. Until such time as the Company receives any necessary
stockholder approval, no adjustment pursuant to Section 7(a) shall cause the
Conversion Price to be less than $1.1375, as adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction.

 

- 12 -



--------------------------------------------------------------------------------

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

 

(c) No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in such price;
provided, however, that any adjustments which by reason of this Section 7(c) are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Section 7 shall be made by
the Company in good faith and shall be made to the nearest cent or to the
nearest one hundredth of a share, as applicable. No adjustment need be made for
a change in the par value or no par value of the Company’s Common Stock.

 

(8) COMPANY’S RIGHT OF OPTIONAL CONVERSION.

 

(a) Optional Conversion. If at any time from and after the second (2nd)
anniversary of the Issuance Date (the “Optional Conversion Eligibility Date”),
(i) the Weighted Average Price of the Common Stock equals or exceeds 175% of the
Conversion Price on the Subscription Date (subject to appropriate adjustments
for stock splits, stock dividends, stock combinations and other similar
transactions after the Subscription Date) for each of twenty (20) Trading Days
out of any thirty (30) consecutive Trading Days following the Optional
Conversion Eligibility Date (the “Optional Conversion Measuring Period”) and
(ii) the Equity Conditions shall have been satisfied (or waived in writing by
the Holder) from and including the Optional Conversion Notice Date (as defined
below) through and including the Optional Conversion Date (as defined below),
the Company shall have the right to require the Holder to convert all, but not
less than all, of the Conversion Amount then remaining under this Note into
fully paid, validly issued and nonassessable shares of Common Stock in
accordance with Section 3(c) hereof at the Conversion Rate as of the Optional
Conversion Date (as defined below) (an “Optional Conversion”). The Company may
exercise its right to require conversion under this Section 8(a) by delivering
within not more than two (2) Trading Days following the end of such Optional
Conversion Measuring Period written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes and the Transfer
Agent (the “Optional Conversion Notice” and the date all of the holders received
such notice is referred to as the “Optional Conversion Notice Date”). The
Optional Conversion Notice shall be irrevocable. The Optional Conversion Notice
shall state (A) the date on which the Optional Conversion shall occur (the
“Optional Conversion Date”) which date shall be not less than twenty (20) days
nor more than sixty (60) days after the Optional Conversion Notice Date, and (B)
the aggregate Conversion Amount of the Notes which the Company has elected to be
subject to Optional Conversion from all of the holders of the Notes pursuant to
this Section 8 (and analogous provisions under the Other Notes) on the Optional
Conversion Date and (iii) the number of shares of Common Stock to be issued to
each such holder on the Optional Conversion Date. All Conversion Amounts
converted by the Holder after the Optional Conversion Notice

 

- 13 -



--------------------------------------------------------------------------------

Date shall reduce the Conversion Amount of this Note required to be converted on
the Optional Conversion Date.

 

(b) Pro Rata Conversion Requirement. If the Company elects to cause a Optional
Conversion pursuant to Section 8(a), then it must simultaneously take the same
action with respect to the Other Notes. If the Company has elected an Optional
Conversion, the mechanics of conversion set forth in Section 3(c) shall apply,
to the extent applicable, as if the Company and the Transfer Agent had received
from the Holder on the Optional Conversion Date a Conversion Notice with respect
to the Conversion Amount being converted pursuant to the Optional Conversion.

 

(9) SECURITY. This Note is secured to the extent and in the manner set forth in
the Security Documents (as defined in the Securities Purchase Agreement).

 

(10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

(11) RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company initially shall reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 120% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 120% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved of the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.

 

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the

 

- 14 -



--------------------------------------------------------------------------------

Notes at least a number of shares of Common Stock equal to the Required Reserve
Amount (an “Authorized Share Failure”), then the Company shall immediately take
all action necessary to increase the Company’s authorized shares of Common Stock
to an amount sufficient to allow the Company to reserve the Required Reserve
Amount for the Notes then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than 75 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its shareholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each shareholder with a proxy statement and shall use its reasonable
best efforts to solicit its shareholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the shareholders that they approve such proposal.

 

(12) HOLDER’S REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five (5) Business Days after the Company’s receipt of such notice
otherwise. In the event of a redemption of less than all of the Conversion
Amount of this Note, the Company shall promptly cause to be issued and delivered
to the Holder a new Note (in accordance with Section 20(d)) representing the
outstanding Principal which has not been redeemed. In the event that the Company
does not pay the Redemption Price to the Holder within the time period required,
at any time thereafter and until the Company pays such unpaid Redemption Price
in full, the Holder shall have the option, in lieu of redemption, to require the
Company to promptly return to the Holder all or any portion of this Note
representing the Conversion Amount that was submitted for redemption and for
which the applicable Redemption Price (together with any Late Charges thereon)
has not been paid. Upon the Company’s receipt of such notice, (x) the Redemption
Notice shall be null and void with respect to such Conversion Amount, (y) the
Company shall immediately return this Note, or issue a new Note (in accordance
with Section 20(d)) to the Holder representing such Conversion Amount and (z)
the Conversion Price of this Note or such new Notes shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Bid Price during the
period beginning on and including the date on which the Redemption Notice is
delivered to the Company and ending on and including the date on which the
Redemption Notice is voided; provided, however, that until such time as the
Company receives any necessary stockholder approval, no adjustment pursuant to
this Section 12(a) shall cause the Conversion Price to be less than the Closing
Bid Price on the date immediately prior to the Subscription Date, as adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction. The Holder’s delivery of a notice voiding a Redemption
Notice and exercise of its rights following such notice shall not affect the
Company’s obligations to make any payments of Late Charges which have accrued
prior to the date of such notice with respect to the Conversion Amount subject
to such notice.

 

- 15 -



--------------------------------------------------------------------------------

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall promptly forward to the Holder by facsimile a copy of such notice.
If the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the period beginning on and including the date which is three
Business Days prior to the Company’s receipt of the Holder’s Redemption Notice
and ending on and including the date which is three Business Days after the
Company’s receipt of the Holder’s Redemption Notice and the Company is unable to
redeem all principal, interest and other amounts designated in such Redemption
Notice and such Other Redemption Notices received during such seven Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven Business Day
period.

 

(13) RESTRICTION ON REDEMPTION AND CASH DIVIDENDS. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, directly or indirectly, redeem or repurchase for cash or
declare or pay any cash dividend or distribution on its capital stock without
the prior express written consent of the Required Holders except that (a) the
Company may repurchase the stock of former employees pursuant to stock
repurchase agreements in an aggregate amount not to exceed $1,000,000 in any
fiscal year, as long as an Event of Default does not exist prior to such
repurchase or would not exist after giving effect to such repurchase; provided
that the foregoing limit on the aggregate amount of such repurchases shall not
apply to repurchases to the extent made by the cancellation of indebtedness, (b)
the Company may purchase, redeem or acquire non-cash rights distributed in
connection with any stockholders’ rights plan, and (c) the Company may convert
any convertible securities issued by it pursuant to the terms of such securities
or otherwise in exchange therefor and pay cash in lieu of fractional shares.

 

(14) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note.

 

(15) COVENANTS.

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries other than Permitted Senior Indebtedness and other than the
Indebtedness set forth on Schedule 3(cc)(ii) of the Securities Purchase
Agreement.

 

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness.

 

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any Lien (as defined in the Security
Agreement) other than Permitted

 

- 16 -



--------------------------------------------------------------------------------

Liens; provided, however, that (i) Liens securing the obligations of the Company
and its Subsidiaries under Permitted Senior Indebtedness may be senior to the
Liens securing the Notes in accordance with the terms of the lien subordination
agreement referred to in clause (iv) of the definition of Permitted Liens and
(ii) to the extent that the holder of any Permitted Senior Indebtedness obtains
a lien in any property of the Company and/or its Subsidiaries which is not
subject to the lien of the Collateral Agent pursuant to the Security Documents,
the Collateral Agent shall (at the cost and expense of the Company) be granted a
perfected lien in such property, subject in priority only to the lien securing
the Permitted Senior Indebtedness.

 

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 

(e) Net Cash Balance. So long as this Note is outstanding, the Company shall at
all times maintain a Net Cash Balance in excess of the Reserved Amount (the “Net
Cash Balance Test”); provided, however, that if at any time after the first
(1st) anniversary of the Issuance Date (the “Restriction Removal Eligibility
Date”) the Weighted Average Price of the Common Stock equals or exceeds 250% of
the Conversion Price on the Subscription Date (subject to appropriate
adjustments for stock splits, stock dividends, stock combinations and other
similar transactions after the Subscription Date) for each of any thirty (30)
consecutive Trading Days following the Restriction Removal Eligibility Date, the
Company shall no longer be required to satisfy the Net Cash Balance Test. If at
any time when the Company is obligated to satisfy the Net Cash Balance Test, the
Net Cash Balance is less than 125% of the Reserved Amount, then the Company
shall immediately comply with the requirements set forth in Section 4(p) of the
Securities Purchase Agreement. On any date (or within the time period from such
date as required under the Securities Act for the filing of a Current Report on
Form 8-K) on which (I) the Net Cash Balance Test is not satisfied or (II) the
Net Cash Balance is less than 125% of the Reserved Amount (each such date, a
“Failure Date”), the Company shall publicly disclose (on a Current Report on
Form 8-K or otherwise) the fact that the Company has failed to satisfy the Net
Cash Balance Test or that the obligations of the Company to comply with Section
4(p) of the Securities Purchase Agreement have been triggered, as applicable. On
the date of any such disclosure, the Company shall also provide to the Holder a
certification as to (x) the amount of the Net Cash Balance as of the Failure
Date, (y) the difference between the Net Cash Balance on such date and the
Reserved Amount and (z) whether the amount calculated pursuant to clause (y)
requires the Company to comply with Section 4(p) of the Securities Purchase
Agreement.

 

(16) SUBORDINATION TO PERMITTED SENIOR INDEBTEDNESS.

 

(a) Subordination. The indebtedness represented by this Note and the payment of
any Principal, Interest, Late Charges, redemption amount, liquidated damages,
fees, expenses or any other amounts in respect of this Note (collectively, the
“Subordinated

 

- 17 -



--------------------------------------------------------------------------------

Indebtedness”) is hereby expressly made subordinate and junior and subject in
right of payment, only to the extent expressly set forth in Section 16(b)
hereof, to the prior payment in full of all Permitted Senior Indebtedness of the
Company hereinafter incurred.

 

(b) Payment upon Dissolution, Etc. In the event of any bankruptcy, insolvency,
reorganization, receivership, composition, assignment for benefit of creditors
or other similar proceeding initiated by or against the Company or any
dissolution or winding up or total or partial liquidation or reorganization in
bankruptcy of the Company (each, a “Proceeding”), all principal, interest and
other obligations due upon any Permitted Senior Indebtedness shall first be paid
in full or fully cash collateralized before the Holder shall be entitled to
receive or, if received, to retain any payment or distribution on account of
this Note and, during the continuance of any such Proceeding, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, to which the Holder would be entitled with respect to
any Subordinated Indebtedness but for the provisions of this Section 16 shall be
paid by the Company or by any receiver, trustee in bankruptcy, liquidating
trustee, agent or other Person making such payment or distribution, or by the
Holder who shall have received such payment or distribution, directly to the
holders of the Permitted Senior Indebtedness (pro rata to each such holder on
the basis of the respective amounts of such Permitted Senior Indebtedness held
by such holder) or their representatives to the extent necessary to pay all such
Permitted Senior Indebtedness in full after giving effect to any concurrent
payment or distribution to or for the holders of such Permitted Senior
Indebtedness, before any payment or distribution is made to the Holder or any
holders of the Notes; provided, however, that notwithstanding anything to the
contrary, in any event the Holder shall be entitled to receive and retain any
and all Junior Securities (as defined below).

 

(c) Certain Rights. Nothing contained in this Section 16 or elsewhere in this
Note or any other Transaction Document, is intended to or shall impair, as among
the Company, its creditors including the holders of Permitted Senior
Indebtedness and the Holder, the right, which is absolute and unconditional, of
the Holder to convert this Note in accordance herewith.

 

(d) Rights of Holder Unimpaired. The provisions of this Section 16 are and are
intended solely for the purposes of defining the relative rights of the Holder
and the holders of Permitted Senior Indebtedness and nothing in this Section 16
shall impair, as between the Company and the Holder, the obligation of the
Company, which is unconditional and absolute, to pay to the Holder the Principal
hereof (and premium, if any), accrued Interest hereon and all other Subordinated
Indebtedness payable hereunder, all in accordance with the terms of this Note.

 

(e) Junior Securities. As used herein, “Junior Securities” means debt or equity
securities of the Company as reorganized or readjusted, or debt or equity
securities of the Company or any other Person provided for by a plan of
reorganization or readjustment authorized by an order or decree of a court of
competent jurisdiction in a Proceeding under any applicable law, so long as in
the case of debt securities, such Junior Securities are subordinated in right of
payment to all Permitted Senior Indebtedness and to whatever is issued to the
holders of the Permitted Senior Indebtedness on account of the Permitted Senior
Indebtedness, to the

 

- 18 -



--------------------------------------------------------------------------------

same extent as, or to a greater extent than, the Subordinated Indebtedness is so
subordinated as provided for herein.

 

(f) Intercreditor Arrangements. In the event that a holder of Permitted
Indebtedness shall require the holders of the Notes to enter into any
intercreditor or subordination agreement or any similar arrangements, the
Company shall reimburse the Holder for any reasonable expenses incurred in
connection with the negotiation, execution and delivery of any such agreement
(and any related documents), including without limitation, reasonable legal fees
and expenses.

 

(g) Lien Subordination. Any Lien of Holder, whether now or hereafter existing in
connection with the amounts due under this Note, on any assets or property of
Company or any proceeds or revenues therefrom which Holder may have at any time
as security for any amounts due and obligations under this Note shall be
subordinate to all Liens hereafter granted to a holder of Permitted Senior
Indebtedness by Company or by law, notwithstanding the date, order or method of
attachment or perfection of any such Lien or the provisions of any applicable
law.

 

(17) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
such dividends paid and distributions made to the holders of Common Stock to the
same extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock

 

(18) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes, provided that the Holder of this Note may waive any term or
provisions of this Note without such vote or written consent.

 

(19) TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(g) of the Securities Purchase Agreement; provided, that no such sale,
assignment or transfer of this Note shall (a) be in a denomination less than
$2,000,000 or (b) be made to any Person that (i) is a competitor of the Company
or (ii) is engaged in or has initiated or threatened to initiate material
litigation against the Company, in each case as determined by the Board of
Directors of the Company; provided, however, that with respect to the
restriction set forth in clause (b), if an Event of Default has occurred and is
continuing at the time of such sale, assignment or transfer, such restriction
shall not be applicable; and provided further, that such Holder pays to the
Collateral Agent administrative fees incurred by the Collateral Agent in
connection with such transfer up to $2,500.

 

(20) REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will, subject to Section 19,
forthwith issue

 

- 19 -



--------------------------------------------------------------------------------

and deliver upon the order of the Holder a new Note (in accordance with Section
20(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 20(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii) and
this Section 20(a), following conversion or redemption of any portion of this
Note, the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 20(d)) representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 20(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 20(a) or Section 20(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest and
Late Charges on the Principal and Interest of this Note, from the Issuance Date.

 

(21) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened

 

- 20 -



--------------------------------------------------------------------------------

breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(22) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable costs incurred by the
Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, but not
limited to, reasonable attorneys’ fees and disbursements.

 

(23) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Buyers (as defined in the Securities Purchase Agreement)
and shall not be construed against any person as the drafter hereof. The
headings of this Note are for convenience of reference and shall not form part
of, or affect the interpretation of, this Note.

 

(24) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

- 21 -



--------------------------------------------------------------------------------

(25) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Price, the Conversion Rate or a
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt of
the Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within one (1) Business
Day of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within one (1) Business Day submit via
facsimile (a) the disputed determination of the Closing Bid Price, the Closing
Sale Price or the Weighted Average Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Price, the Conversion Rate or a
Redemption Price to the Company’s independent, outside accountant. The Company,
at the Company’s expense, shall use reasonable best efforts to cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

(26) NOTICES; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Buyers, shall initially be as set forth on the Schedule of Buyers attached to
the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which

 

- 22 -



--------------------------------------------------------------------------------

this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date. Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of fifteen percent (15%) per annum from the
date such amount was due until the same is paid in full (“Late Charge”).

 

(27) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note has been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

 

(28) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

(29) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Delaware without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.

 

(30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Approved Stock Plan” means any employee benefit plan, stock grant, stock
option or purchase plan, or stock option exchange plan or other employee stock
incentive or similar agreement approved by the Board of Directors of the Company
pursuant to which the Company’s securities may be issued to any officers,
directors, or employees of, or consultants to, the Company for services provided
thereto.

 

(b) “Bloomberg” means Bloomberg Financial Markets.

 

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(d) “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

 

(e) “Cash Equivalents” means (i) securities issued, or directly and fully
guaranteed or insured, by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from the
date of the acquisition by a Person, (ii) demand deposits and time deposits and
certificates of deposit, having maturities of not more

 

- 23 -



--------------------------------------------------------------------------------

than one year from the date of acquisition, of any domestic commercial bank
which has, or the holding company of which has, a commercial paper rating
meeting the requirements specified in clause (iv) below, (iii) repurchase
obligations with a term of not more than 270 days for underlying securities of
the types described in clauses (i) and (ii) entered into with any financial
institution meeting the qualifications specified in clause (ii) above, and (iv)
commercial paper rated at least A-2 or the equivalent thereof by Standard &
Poor’s Ratings Group or P-2 or the equivalent thereof by Moody’s Investors
Service, Inc. and in either case maturing within one year after the date of
acquisition.

 

(f) “Change of Control” means any Fundamental Transaction other than (A) a
Fundamental Transaction in which the holders who, directly or indirectly, are
beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of the
Company’s voting power immediately prior to the Fundamental Transaction,
beneficially own, directly or indirectly, immediately after such Fundamental
Transaction publicly traded securities representing the total voting power of
the continuing or surviving entity or entities necessary to elect a majority of
the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (B) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company.

 

(g) “Change of Control Premium” means (i) 120% from the Issuance Date through
the first anniversary of the Issuance Date, (ii) 117.5% after the first
anniversary of the Issuance Date through the second anniversary of the Issuance
Date, and (iii) 115% thereafter.

 

(h) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 25. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during the applicable calculation period.

 

- 24 -



--------------------------------------------------------------------------------

(i) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(j) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock outstanding immediately prior to such issue calculated on
a fully diluted basis, as if all Convertible Securities had been fully converted
into shares of Common Stock immediately prior to such issuance and any
outstanding warrants, options or other rights for the purchase of either shares
of Common Stock or Convertible Securities had been fully exercised immediately
prior to such issuance (and the resulting securities fully converted into shares
of Common Stock, if so convertible) as of such date, but excluding any Common
Stock owned or held by or for the account of the Company or issuable upon
conversion or exercise, as applicable of the Notes and the Warrants.

 

(k) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(l) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

 

(m) “EBITDA” means with respect to the Company, the Net Income of the Company
and its subsidiaries for any applicable period, plus without duplication, the
sum of the following amounts of the Company and its subsidiaries for such period
and to the extent deducted in determining Net Income of such Persons for such
period: (1) Net Interest Expense, (2) income tax expense, (3) depreciation
expense, (4) amortization expense, (5) stock compensation expense, (6) non-cash
restructuring charges, (7) acquired in process research and development, (8)
reduction in long-lived assets, (9) merger costs, and (10) one time litigation
settlements and minus, onetime or non-cash gains, including but not limited to
(A) gains generated from disposition of assets, (B) gains resulted from reversal
of charges, (C) gains resulted from change of estimates, (D) gains resulted from
change of actuarial assumptions, or (E) extraordinary gains.

 

(n) “Eligible Market” means The New York Stock Exchange, Inc., the American
Stock Exchange, the Nasdaq National Market or The Nasdaq SmallCap Market.

 

(o) “Equity Conditions” means: (i) on each day during the period beginning six
months prior to the applicable date of determination and ending on and including
the applicable date of determination (the “Equity Conditions Measuring Period”),
either (x) the Registration Statement filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all remaining
Registrable Securities in accordance with the terms of the Registration Rights
Agreement and there shall not have been any Grace Periods (as

 

- 25 -



--------------------------------------------------------------------------------

defined in the Registration Rights Agreement) or (y) all shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants shall be
eligible for sale without restriction and without the need for registration
under any applicable federal or state securities laws; (ii) on each day during
the Equity Conditions Measuring Period, the Common Stock is designated for
quotation on the Principal Market and shall not have been suspended from trading
on such exchange or market (other than suspensions of not more than two days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by such exchange
or market have been threatened or pending either (A) in writing by such exchange
or market or (B) by falling below the minimum listing maintenance requirements
of such exchange or market; (iii) during the one (1) year period ending on and
including the date immediately preceding the applicable date of determination,
the Company shall have delivered Conversion Shares upon conversion of the Notes
and Warrant Shares upon exercise of the Warrants to the holders on a timely
basis as set forth in Section 2(c)(ii) hereof (and analogous provisions under
the Other Notes) and Section 1(a) of the Warrants; (iv) any applicable shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 3(d) hereof and the rules or
regulations of the Principal Market; (v) during the Equity Conditions Measuring
Period, the Company shall not have failed to timely make any payments within
five (5) Business Days of when such payment is due pursuant to any Transaction
Document; (vi) during the Equity Conditions Measuring Period, there shall not
have occurred either (A) the public announcement of a pending, proposed or
intended Fundamental Transaction which has not been abandoned, terminated or
consummated or (B) an Event of Default or an event that with the passage of time
or giving of notice would constitute an Event of Default; (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of all remaining Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (y) any
shares of Common Stock issuable upon conversion of the Notes and shares of
Common Stock issuable upon exercise of the Warrants not to be eligible for sale
without restriction pursuant to Rule 144(k) and any applicable state securities
laws; and (viii) the Company otherwise shall have been in material compliance
with and shall not have materially breached any provision, covenant,
representation or warranty of any Transaction Document.

 

(p) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan; (ii) upon conversion of the Notes or
the exercise of the Warrants; (iii) pursuant to a bona fide firm commitment
underwritten public offering with a nationally recognized underwriter which
generates gross proceeds to the Company in excess of $10,000,000 (other than an
“at-the-market offering” as defined in Rule 415(a)(4) under the Securities Act
and “equity lines”); (iv) in connection with any acquisition by the Company,
whether through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital (a
“Qualifying Acquisition”); provided such amount does not exceed, in the
aggregate 15% of the outstanding shares of Common Stock in any twelve month
period (the “15% Limit”); provided further that the 15% Limit shall not apply to
any such Qualifying Acquisition if the Weighted Average Price of the Common
Stock is greater than 125% of the Conversion Price for at least twenty (20)
Trading Days out of the thirty (30) consecutive Trading Days prior to the public
announcement of such Qualifying Acquisition; (v) upon conversion of any Options
or Convertible Securities (other than any Options issued pursuant to an Approved
Stock Plan) which are outstanding on the day immediately preceding

 

- 26 -



--------------------------------------------------------------------------------

the Subscription Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date; or (vi) in respect of subdivisions, stock dividends or capital
reorganizations affecting the Common Stock.

 

(q) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for financial reporting purposes that correspond to the Company’s fiscal year
that ends on June 30, or such other fiscal quarter adopted by the Company for
financial reporting purposes in accordance with GAAP.

 

(r) “Fundamental Transaction” means the occurrence, in one or more related
transactions, of any of the following events: (i) the Company, directly or
indirectly, consolidates or merges with or into (whether or not the Company is
the surviving corporation) another Person, or (ii) the Company, directly or
indirectly, sells, assigns, transfers, conveys or otherwise disposes of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock, or (iv) the Company reorganizes, recapitalizes or
reclassifies its Common Stock.

 

(s) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(t) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (iii) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (iv) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (viii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above.

 

(u) “Interest Rate” means eight percent (8%) subject to periodic adjustment
pursuant to Section 2; provided, however, that following the second anniversary
of the Issuance Date, in the event that the Total Indebtedness to EBITDA Ratio
is less than 3.0 for

 

- 27 -



--------------------------------------------------------------------------------

two (2) consecutive Fiscal Quarters (with the EBITDA being calculated based on
the most recently ended period of four (4) Fiscal Quarters), the Interest Rate
shall be reduced to six percent (6.0%); provided, further, that if any time
following the reduction of the Interest Rate to six percent (6.0%) the Total
Indebtedness to EBITDA Ratio equals or exceeds 3.0, then the Interest Rate shall
revert to eight percent (8.0%).

 

(v) “Net Cash Balance” means, at any date, the difference between (i) aggregate
amount of all cash and Cash Equivalents and Short and Long Term Investments (not
including restricted cash that is not part of the Reserved Amount) reflected on
the Company’s balance sheet as at such date, minus (ii) the unpaid principal
balance of the Permitted Senior Indebtedness on such date.

 

(w) “Net Income” means, with respect to the Company for any applicable period,
the net income (loss) of the Company for such period, determined on a
consolidated basis and in accordance with GAAP.

 

(x) “Net Interest Expense” means, with respect to the Company for any applicable
period, gross interest expense of the Company for such period determined on a
non-consolidated basis and in accordance with GAAP, plus any amount of interest
capitalization as an asset during the same period.

 

(y) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

(z) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(aa) “Permitted Indebtedness” means (A) Permitted Senior Indebtedness, (B)
unsecured Indebtedness incurred by the Company that is made expressly
subordinate in right of payment to the Indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Holder in its sole discretion
and approved by the Holder in writing, and which Indebtedness does not provide
at any time for (1) the payment, prepayment, repayment, repurchase or
defeasance, directly or indirectly, of any principal or premium, if any, thereon
until ninety-one (91) days after the Maturity Date or later and (2) total
interest and fees at a rate in excess of eight percent (8%) per annum, (C)
Indebtedness secured by Permitted Liens, (D) unsecured Indebtedness to trade
creditors incurred in the ordinary course of business and not outstanding for
more than 120 days after the date such payable was created, (E) the unsecured
Indebtedness existing on the date hereof as set forth on Schedule 3(s)(i) of the
Securities Purchase Agreement, (F) unsecured Indebtedness of any Subsidiary of
the Company organized in the United States (“Domestic Subsidiary”) to the
Company or another Domestic Subsidiary of the Company or of the Company to any
of its Domestic Subsidiaries; provided that any such Indebtedness in excess of
$5,000,000 shall be evidenced by an intercompany promissory note in form and
substance reasonably satisfactory to the Collateral Agent which shall be pledged
to the Collateral Agent in accordance with the requirements of the Pledge

 

- 28 -



--------------------------------------------------------------------------------

Agreement, (G) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business, (H) other unsecured Indebtedness of
the Company and its Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed $2,000,000, and (I) extensions, refinancings and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose more burdensome terms
upon the Company or its Subsidiary, as the case may be.

 

(bb) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) any Liens incurred to secure Permitted Senior
Indebtedness, which Liens shall be senior to the Liens securing the Notes in
accordance with the terms of a lien subordination agreement to be entered into
with the “Collateral Agent” (under and as defined in the Security Documents) on
behalf of the holders of the Notes, and in form and substance reasonably
satisfactory to the Collateral Agent, (v) Liens securing the Company’s
obligations under the Notes, (vi) Liens (A) upon or in any Equipment (as defined
in the Security Agreement) and any additions, attachments and accessions
thereto, improvements thereon and proceeds thereof acquired or held by the
Company or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (B) existing on such Equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and additions, attachments and accessions thereto and
improvements thereon, and the proceeds of such Equipment, (vii) Liens incurred
in connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i), (iv) and (vi) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase, (viii)
leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (x) Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 4(a)(ix), (xi) statutory,
common law or contractual Liens of landlords, creditor depository institutions
or institutions holding securities accounts (including rights of set-off or
similar rights and remedies), (xii) Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, contracts for the purchase of property, performance
and return-of-money bonds, and other similar obligations, (xiii) easements,
rights-of-way, restrictions, encroachments, and other minor defects or
irregularities in title, in each case which do not and are not reasonably
expected to interfere in any material respect with the ordinary course of the
Company’s or any of its Subsidiaries, (xiv) purported Liens evidenced by the
filing of precautionary UCC financing statements relating

 

- 29 -



--------------------------------------------------------------------------------

solely to operating leases of personal property entered into in the ordinary
course of business, (xv) any zoning or similar right reserved to or vested in
any governmental office or agency to control or regulate the use of real
property, (xvi) Liens existing on the date hereof as set forth on Schedule
3(r)(iv) of the Securities Purchase Agreement, (xvii) Liens on insurance
proceeds securing the payment of financed premiums, (xviii) to the extent not
duplicative of clause (xvi) of this definition, pledges of cash collateral to
secure the Company’s reimbursement obligations with respect to outstanding
letters of credit having an aggregate face amount of $6,786,929 and any
renewals, extensions or replacements thereof, (xix) Liens assumed in Qualifying
Acquisitions involving the acquisition of assets or pre-existing Liens of any
entity which the Company acquires in a Qualifying Acquisition so long as such
Liens (I) do not secure assets with a value in excess of $25,000,000 in the
aggregate and (II) existed prior to the consummation of, and not in connection
with or arising out of, any such Qualifying Acquisition, provided that in the
case of an acquisition of assets or of an ownership interest in an entity which
is required to become a guarantor pursuant to Section 5(m) of the Security
Agreement, the holder of such Lien enters into an intercreditor agreement in
form and substance satisfactory to the Collateral Agent and (xx) other Liens on
assets securing Indebtedness or other obligations in an aggregate amount not to
exceed $2,000,000 at any time outstanding.

 

(cc) “Permitted Senior Indebtedness” means the principal of (and premium, if
any), interest on, and all fees and other amounts (including, without
limitation, any reasonable out-of-pocket costs, enforcement expenses (including
reasonable out-of-pocket legal fees and disbursements), collateral protection
expenses and other reimbursement or indemnity obligations relating thereto)
payable by Company and/or its Subsidiaries under or in connection with any
credit facility to be entered into by the Company and/or its Subsidiaries with
one or more financial institutions (and on terms and conditions) reasonably
satisfactory to the Required Holders (together with any amendments,
restatements, renewals, refundings, refinancings or other extensions thereof);
provided, however, that the aggregate outstanding amount of such Permitted
Senior Indebtedness (taking into account the maximum amounts which may be
advanced under the loan documents evidencing such Permitted Senior Indebtedness)
does not as of the date on which any such Permitted Senior Indebtedness is
incurred exceed $10,000,000, with respect to the unpaid principal balance of
loans thereunder.

 

(dd) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(ee) “Pledge Agreement” shall have the meaning set forth in the Securities
Purchase Agreement.

 

(ff) “Principal Market” means the Nasdaq National Market.

 

(gg) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i) - (vi) and (ix) - (xiv), 115% or (ii) in the case
of the Events of Default described in Section 4(a)(vii) - (viii), 100%.

 

(hh) “Registration Rights Agreement” means that certain registration rights
agreement between the Company and the initial holders of the Notes relating to,
among

 

- 30 -



--------------------------------------------------------------------------------

other things, the registration of the resale of the Common Stock issuable upon
conversion of the Notes and exercise of the Warrants.

 

(ii) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

 

(jj) “Reserved Amount” means, as of any date of determination, an amount equal
to 20% of the aggregate Principal Amount outstanding under the Notes.

 

(kk) “SEC” means the United States Securities and Exchange Commission.

 

(ll) “Securities Purchase Agreement” means that certain securities purchase
agreement dated the Subscription Date by and among the Company and the initial
holders of the Notes pursuant to which the Company issued the Notes.

 

(mm) “Security Agreement” shall have the meaning set forth in the Securities
Purchase Agreement.

 

(nn) “Short and Long Term Investments” means any (FDIC insured) longer-term
certificates of deposit, investment grade rated corporate notes and bonds,
United States government agency securities (including, but not limited to, FHLB,
FNMA, FHLMC), United States treasury bills, notes and bonds, municipal notes and
bonds, municipal preferred stock, obligations of the governments of Belgium,
France, Germany, Italy, Switzerland or the United Kingdom and repurchase
agreements.

 

(oo) “Subscription Date” means May 16, 2005.

 

(pp) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

 

(qq) “Total Indebtedness” means, on any date, the outstanding principal amount
of all Indebtedness of the Company and its subsidiaries.

 

(rr) “Total Indebtedness to EBITDA Ratio” means, as of any date of
determination, the ratio of (x) Total Indebtedness outstanding on such day to
(y) EBITDA on such day.

 

(ss) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the

 

- 31 -



--------------------------------------------------------------------------------

closing time of trading on such exchange or market, then during the hour ending
at 4:00:00 p.m., New York Time).

 

(tt) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

 

(uu) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 25. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

 

[Signature Page Follows]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

AVANEX CORPORATION By:        

Name:

   

Title:

 



--------------------------------------------------------------------------------

EXHIBIT I

 

AVANEX CORPORATION

CONVERSION NOTICE

 

TO: CHIEF FINANCIAL OFFICER

FAX: 510-897-4345

 

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Avanex Corporation (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock par value $0.001 per share (the “Common Stock”), as of the date
specified below.

 

Date of Conversion:                                         
                                        
                                        
                                             

 

Aggregate Conversion Amount to be converted:
                                        
                                                                             

 

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, such holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of shares of Common Stock which exceeds the
Maximum Percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 3(d)(i) of the Note.

 

Please confirm the following information:

 

Conversion Price:                                         
                                        
                                        
                                                 

 

Number of shares of Common Stock to be issued:
                                        
                                                                             

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

  

_________________________________________________________________________________________________

    

_________________________________________________________________________________________________

    

_________________________________________________________________________________________________

Facsimile Number:
__________________________________________________________________________________________

 



--------------------------------------------------------------------------------

Authorization:
__________________________________________________________________________________________

By:
______________________________________________________________________________________________

Title:
________________________________________________________________________________________

Dated:
_____________________________________________________________________________________________________

Account Number:
_______________________________________________________________________________________

  (if electronic book entry transfer)

Transaction Code Number:
________________________________________________________________________________

  (if electronic book entry transfer)

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
EquiServe Trust Company, N.A. to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated May 19,
2005 from the Company and acknowledged and agreed to by EquiServe Trust Company,
N.A.

 

AVANEX CORPORATION

By:

       

Name:

   

Title:

 